Anderson, J.,
delivered the opinion of the court.
The appellant, Ras Neely, was fined one hundred dollars by the circuit court of Rankin county for contempt, and appeals to this court. The facts in reference to such alleged contempt are as follows:
The- appellant was convicted of the unlawful sale of intoxicating liquors, and made a motion for a new trial. One ground of the motion, among others, is that he was not represented hy counsel when tried, and, being in a state of intoxication, was incapacitated to properly conduct his defense. The testimony of witnesses was taken on the trial of the motion. Touching appellant’s intoxicatiov the testimony was substantially this: That while being tried he appeared to he sober, and to understand what was going on, and fully able to conduct his defense; that, if he was intoxicated, it was not noticeable. The trial judge stated, which is embodied in the hill of exceptions, that he paid'particular attention to the appellant during his trial, and did not notice that he was intoxicated, if he was. The sheriff testified that on the day before the trial he saw the appellant in the courtroom in a drunken condition. There is ho testimony whatever that, either on the day before the trial or the day of the trial, the appellant was disorderly or in- any manner interfered with the proceedings of the court; and the judge in his statement does not show that he knew of his drunken condition the day before the trial, until it was testified to hy the sheriff. There is an entire absence of any testimony tending to show that on either day the appellant was guilty of any conduct which interfered with the orderly administration of the business of the court.
At the conclusion of the testimony, on the motion for a new trial, the judge entered an order overruling the motion, and at the same time another order, adjudging the appellant guilty of contempt of court for being intoxi*819cated in the courtroom on the day previous to the trial, and fined him one hundred dollars.
A direct contempt is a contempt in facie curiae. It consists of such conduct or language on the part of the contemnor. as interferes with the orderly administration of justice. It may consist of an open insult, in the presence of the court, to the person of the presiding judge, or a resistance to or defiance of the power and authority of the court. “Misconduct in the presence of the court, which shows disrespect of its authority, or which obstructs or has a tendency to interfere with the due administration of justice, is contempt. Thus, disorderly conduct in the courtroom, or the use of violence, or threatening or insulting language, to the court, witnesses, or counsel, is contempt.” 9 Cyc. 18 -and 19. There can be no such contempt of court, unless the trial judge is conscious of it. The testimony in this record falls short of establishing such contempt. There is an entire absence of testimony that the judge knew of the drunken condition of the appellant on the day before he was tried,. and there is also no testimony whatever to show that his drunkenness in any wise interfered with the conduct of the business of the court.

Reversed and appellant discharged. '